UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-1791


WAYNE BRYAN,

                Plaintiff – Appellant,

          v.

PRINCE GEORGE’S COUNTY, MARYLAND,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, Chief District
Judge. (8:10-cv-02452-DKC)


Submitted:   June 21, 2012                 Decided:   June 28, 2012


Before WILKINSON, FLOYD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kamal Nawash, THE NAWASH LAW OFFICE, Washington, D.C., for
Appellant. M. Andree Green, Acting County Attorney, William A.
Snoddy,   Deputy   County   Attorney,  Tonia   Y. Belton-Gofreed,
Associate   County   Attorney,   Upper  Marlboro,  Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Wayne        Bryan   appeals        the    district      court’s     order

granting summary judgment to Defendant in his civil action under

Title VII of the Civil Rights Act of 1964, as amended (“Title

VII”),    42    U.S.C.A.       §§ 2000e       to   2000e-17     (West    2003   &   Supp.

2012), Maryland’s Fair Employment Practices Act, Md. Code Ann.,

Art.   49B,     §§ 14-18       (repealed       2009),     and   the    Prince   George’s

County Code.        On appeal, Bryan challenges the district court’s

grant of summary judgment to Defendant on his Title VII claims

of discrimination on the basis of national origin and his claim

of   retaliation        premised       on    his   termination        from   employment.

Finding no reversible error, we affirm.

               We review a district court’s adverse grant of summary

judgment de novo, drawing reasonable inferences in the light

most favorable to the non-moving party.                     PBM Prods., LLC v. Mead

Johnson & Co., 639 F.3d 111, 119 (4th Cir. 2011).                                 Summary

judgment is proper “if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to

judgment as a matter of law.”                      Fed. R. Civ. P. 56(a).               To

withstand a motion for summary judgment, the non-moving party

must produce competent evidence to reveal the existence of a

genuine   issue        of    material       fact   for    trial.      See    Thompson   v.

Potomac   Elec.        Power    Co.,    312    F.3d      645,   649   (4th   Cir.   2002)

(“Conclusory or speculative allegations do not suffice, nor does

                                               2
a    mere    scintilla       of    evidence       in    support        of   [the     non-moving

party’s] case.” (internal quotation marks omitted)).

               Title   VII        prohibits    an      employer     from       “discharg[ing]

any individual, or otherwise . . . discriminat[ing] against any

individual with respect to his compensation, terms, conditions,

or      privileges            of        employment,               because            of          such

individual’s . . . national                  origin.”         42        U.S.C.A.          § 2000e-

2(a)(1).       Absent direct evidence of intentional discrimination,

claims under Title VII are analyzed under the burden-shifting

framework established in McDonnell Douglas Corp. v. Green, 411

U.S. 792, 802-07 (1973).               In the employee discipline context, a

prima       facie    case     of     discrimination         is     established            if     the

plaintiff shows that he engaged in prohibited conduct similar to

that    of    a     person    of     another       national       origin       and    that        the

disciplinary measures enforced against him were more severe than

those       enforced    against       the     comparator.              Moore    v.        City    of

Charlotte, 754 F.2d 1100, 1105-06 (4th Cir. 1985).

               Title        VII      also      prohibits           an       employer             from

“discriminat[ing] against any of [its] employees . . . because

[the    employee]       has        opposed     any      practice        made    an        unlawful

employment practice by [Title VII], or because [the employee]

has    made    a    charge . . . or          participated         in    any    manner       in    an

investigation,         proceeding,           or        hearing”        under       Title         VII.

42 U.S.C.A. § 2000e-3(a).                To establish a prima facie case of

                                               3
retaliation,       a    plaintiff         must   show      “(1)        engagement     in    a

protected activity; (2) adverse employment action; and (3) a

causal link between the protected activity and the employment

action.”       Coleman v. Md. Ct. of Appeals, 626 F.3d 187, 190

(4th Cir. 2010).

              If a plaintiff establishes his prima facie case, the

burden shifts to the employer to articulate a legitimate, non-

discriminatory reason for its actions.                    McDonnell Douglas Corp.,

411 U.S. at 802-03.           Once the employer comes forward with such a

reason, “the burden reverts to the plaintiff to establish that

the    employer’s      non-discriminatory          rationale       is     a    pretext     for

intentional      discrimination.”            Heiko        v.    Colombo        Sav.   Bank,

F.S.B., 434 F.3d 249, 258 (4th Cir. 2006).                        This “final pretext

inquiry merges with the ultimate burden of persuading the court

that    the    plaintiff           has    been     the     victim        of    intentional

discrimination, which at all times remains with the plaintiff.”

Merritt v. Old Dominion Freight Line, Inc., 601 F.3d 289, 294

(4th    Cir.    2010)       (internal       quotation          marks     and    alteration

omitted).

              After review of the record and the parties’ briefs, we

conclude that the district court did not err in granting summary

judgment to Defendant.              Bryan’s claims fail at the prima facie

stage    because       he   does    not    offer    any    evidence       from    which     a

factfinder could conclude that employees of a different national

                                             4
origin    were   subject      to      less    severe     discipline        for    similar

prohibited conduct or that his termination from employment and

protected activity of filing a charge of discrimination were

causally linked.        Further, even assuming, as the district court

did, that Bryan made his prima facie showings, he points to no

evidence    tending      to   show     that      Defendant’s       non-discriminatory

reasons    for   disciplining         him    were   a   pretext      for     intentional

discrimination.         Finally,       we    reject     as   wholly    without      merit

Bryan’s argument that the district court’s consideration of his

actions    during       the   disciplinary          proceedings       instituted       by

Defendant vis-à-vis those of his ostensible comparators violated

his    privilege    under       the    Fifth      Amendment        against       compelled

self-incrimination.

            Accordingly, we affirm the district court’s judgment.

We    dispense   with    oral      argument      because     the    facts     and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                                  AFFIRMED




                                             5